


Exhibit 10.4 -   Amendment to Employment Agreement Between The First of Long
Island Corporation and Arthur J. Lupinacci, Jr. Dated January 1, 2005


[THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD]

January 1, 2005

Mr. Arthur J. Lupinacci, Jr.
The First National Bank of Long Island
10 Glen Head Road
Glen Head, New York 11545

  Re: Letter Employment Agreement dated July 1, 1999 (the “Agreement”)


Dear Mr. Lupinacci:

        This will serve to confirm that we have agreed to the amendment of the
captioned Agreement by the addition of the following Section 11 thereto:

        “11. NON-SOLICITATION; CONFIDENTIALITY.

        11.1 In consideration of the agreement by FLIC to make a Termination
Payment to you under the circumstances described in Section “4” hereof, and
regardless of whether you shall actually become entitled to receive a
Termination Payment, you agree that, for a period of two (2) years after the
termination of your employment by FLIC, you will not (i) on behalf of any
banking organization or lender doing business in New York City or in the
Counties of Nassau or Suffolk, directly or indirectly solicit the business of
any person or entity which shall be a customer of the Bank on the date of such
termination or facilitate or assist in the development of any business
relationship between any such banking organization or lender and any such
customer or (ii) either directly or on behalf of any such banking organization
or lender, employ, retain, or solicit the employment or retention of, any person
who shall be an employee of the Bank on the date of such termination.

        11.2 You agree, without limitation as to time, to keep secret and retain
in confidence all confidential matters of FLIC and the Bank, whether developed
by FLIC, the Bank or you, including, without limitation, “know-how,” trade
secrets, customer lists, pricing policies, and operational methods, and not to
disclose them to anyone outside of FLIC or the Bank except in the course of
performing your duties hereunder or with the express written consent of FLIC.

        11.3 If a court of competent jurisdiction determines that any covenant
contained herein is unreasonable because of its term or territorial scope, or
for any other reason, we agree that such court may reform the condition of such
covenant so that it is reasonable under the circumstances and this covenant, as
reformed, shall be enforceable.”

        Please confirm that the foregoing accurately sets forth our
understanding by signing and returning the enclosed copy of this letter. The
Agreement will thereupon be deemed amended in the foregoing respects.

       Very truly yours,

       THE FIRST OF LONG ISLAND CORPORATION


By: /s/ Michael N. Vittorio
       ——————————————
       Michael N. Vittorio, President


17

--------------------------------------------------------------------------------




ACCEPTED AND AGREED:


/s/ Arthur J. Lupinacci, Jr.
——————————————
ARTHUR J. LUPINACCI, JR.

Enclosure

18

--------------------------------------------------------------------------------